UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	July 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Value Fund Semiannual report 12 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for a variety of reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees February 10, 2017 Dear Fellow Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 12/31/16. See above and pages 10–11 for additional fund performance information. Index descriptions can be found on page 14. 4 International Value Fund Darren has a B.A. from Hartwick College. He joined Putnam in 1999 and has been in the investment industry since 1996. In addition to Darren, your fund is managed by Assistant Portfolio Manager Karan S. Sodhi, CFA. Darren, what was the investment environment like for international value stocks during the six - month reporting period ended December31, 2016? It was a period that saw generally improving fundamentals for both international stocks and value-oriented stocks. Accommodative monetary policy in many of the developed and emerging-market economies of the world helped boost investor confidence in the prospects for well-positioned companies to see improvements in their earnings and profit margins. Furthermore, insofar as the U.S. economy plays an important role in the overall health of the global economy, the still-slow, but gathering acceleration of economic momentum in the United States had a supportive effect on international stocks. Additionally, in the final six weeks of the period, following the surprise results of the U.S. presidential election, investors in the U.S. stock market grew more optimistic in the view that a new administration in the White House could lead to a more business-friendly attitude toward taxation and regulation, as well as some fiscal stimulus. Accordingly, U.S. stocks rallied strongly during the closing weeks of the period, and that optimism also rubbed off on investors International Value Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 12/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 International Value Fund in international equity markets. Value stocks outpaced their growth counterparts during the period, as investors sought out bargains among companies that had been beaten down in previous periods by concerns about slow global economic growth. How did the fund perform against this backdrop? The fund delivered a positive absolute return for the six months ended December31, 2016, posting a gain of 6.07%. This positive result was a significant turnaround from the double-digit negative annual return recorded in the previous reporting period at midyear 2016. That said, the fund did not keep pace with its benchmark, the MSCI EAFE Value Index [ND], which returned 12.50% for the six-month reporting period. The fund’s lagging performance versus its benchmark was mainly the result of inopportune sector allocations as well as some instances of unfavorable security selection. In particular, the fund was substantially overweight in its allocation to stocks in the consumer staples sector, which, as a generally defensive group, was one of the benchmark’s weakest performers during the period. Similarly, the fund was meaningfully underweight in its allocation to the materials sector, and that more-cyclical group was the single best-performing sector in the benchmark. An underweight to the financials sector also was a disappointment. Although financials was the fund’s largest sector weighting at more than 28% on average during the period, the average benchmark weighting was greater than 32%, which meant that the fund missed a portion of the sector’s very strong performance during the period. Financial stocks were lifted in anticipation of a hike in the Federal Reserve’s federal funds target rate, which ultimately occurred in mid-December, as well as by prospects for a more business-friendly environment under the incoming U.S. administration. Security selection also was responsible for a significant portion of the fund’s relative underperformance, with individual choices among stocks in the consumer staples, financials, and industrials sectors recording the largest margins of relative underperformance. Which individual holdings were the biggest detractors during the period? The fund’s two biggest detractors were both out-of-benchmark stocks, that is, stocks that we held in the portfolio that were not held in the benchmark. The two stocks — Philip Morris International and Kerry Group — are both from the poorly performing consumer staples sector, and because they were not index constituents, their poor showings were magnified in terms of their relative underperformance. Philip Morris International is the non-U.S. division of an American tobacco company. Kerry is a food products company headquartered in Ireland. Both stocks struggled due to weakening sales volumes in the aftermath of the so-called “Brexit” vote, under which the United Kingdom chose to leave the European Union. During the reporting period, we sold our positions in Philip Morris International and Kerry Group. Similarly, the fund held no position in HSBC Holdings, a U.K.-based banking company that is one of the larger components in the benchmark. As the fund had no stake in this large, strong-performing index constituent, it was not able to participate in HSBC’s solid price appreciation, which ended up detracting from the fund’s performance relative to its benchmark. It is worth noting, however, that the fund had exposure to several other large financials that made favorable contributions to its relative performance. International Value Fund7 Can you give us some other examples of stocks that contributed positively to the fund’s relative performance? The fund held a very large overweight position, relative to its benchmark, in ING Groep, a Dutch multinational banking and financial services company whose robust performance over the past six months made it the fund’s top contributor relative to the benchmark. Like many stocks in the financials sector, ING also benefited from the expectation of rising interest rates, which tend to boost earnings power, as well as the prospect of less-onerous regulatory strictures. For similar reasons, an out-of-benchmark position in Metro Bank, a U.K. retail banking company, also made a solid contribution to the fund’s relative performance. Another out-of-benchmark holding — Japanese consumer electronics manufacturer Nintendo — made a notable contribution to the fund’s relative performance as well. Nintendo’s stock experienced a nice rally in the beginning of the period when the company announced that it would introduce one of its iconic video games to players on mobile devices. Nintendo was the second-biggest contributor to the fund’s relative performance during the period. Did you make any significant changes in investment strategy during the period? Our focus on individual stock selection has had to account for a new U.S. president, new policies, and the global implications these will have. These are among the many variables that we believe will continue to matter for successful stock selection in 2017. Given that there has been a directional shift in the market — favoring cyclicals over defensive sectors — our fundamental analysis of companies in this new environment has led us to lighten up a bit on the fund’s consumer staples allocation and to deploy more assets into the pro-cyclical sectors. What is your outlook as we head deeper into 2017? For world stock markets, we believe the divergent monetary policies from governments and central banks, the strengthening of the U.S. dollar, and uncertainty about President Trump’s policies will be major themes as we look ahead. During the final quarter of 2016, we saw equities continue their strong performance relative to other asset classes, and particularly bonds, as investors anticipated tax and regulatory reforms and fiscal stimulus. As we move into the new This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 8 International Value Fund year, I believe we will see investors adopt a more “wait-and-see” attitude as the new U.S. administration embarks on its policy platform. In our view, a lot will turn on how quickly and in what form the proposed fiscal stimulus measures can be implemented. We believe this will have significant implications for a market that appears to have priced in strong, policy-led growth, which we expect to favor cyclicals and financials at the expense of more-defensive sectors, such as real estate, utilities, and consumer staples. Future economic growth may also be affected by currency risk, as we expect a strong U.S. dollar to play a central role in changing the landscape of competition and reported earnings. Thank you for your time and insights, Darren. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. International Value Fund9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (8/1/96) Before sales charge 5.04% –10.32% –1.08% 32.43% 5.78% –10.68% –3.70% 0.92% 6.07% After sales charge 4.74 –15.47 –1.67 24.81 4.53 –15.82 –5.58 –4.89 –0.03 Class B (8/1/96) Before CDSC 4.72 –15.57 –1.68 27.57 4.99 –12.69 –4.42 0.11 5.67 After CDSC 4.72 –15.57 –1.68 25.57 4.66 –15.25 –5.37 –4.83 0.67 Class C (2/1/99) Before CDSC 4.27 –16.79 –1.82 27.67 5.01 –12.67 –4.42 0.12 5.70 After CDSC 4.27 –16.79 –1.82 27.67 5.01 –12.67 –4.42 –0.86 4.70 Class M (8/1/96) Before sales charge 4.51 –14.70 –1.58 29.13 5.25 –12.10 –4.21 0.33 5.76 After sales charge 4.33 –17.69 –1.93 24.61 4.50 –15.18 –5.34 –3.18 2.05 Class R (12/1/03) Net asset value 4.78 –12.56 –1.33 30.80 5.52 –11.41 –3.96 0.66 5.96 Class R6 (12/2/13) Net asset value 5.29 –7.63 –0.79 34.60 6.12 –9.64 –3.32 1.26 6.31 Class Y (10/2/00) Net asset value 5.26 –8.08 –0.84 33.96 6.02 –10.05 –3.47 1.10 6.16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class C, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 International Value Fund Comparative index returns For periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months MSCI EAFE Value Index (ND) 5.03% –2.21% –0.22% 35.60% 6.28% –6.29% –2.14% 5.02% 12.50% Lipper International Large-Cap Value 5.34 –4.15 –0.52 28.81 5.16 –9.49 –3.31 1.42 7.16 Funds category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/16 , there were 39, 39, 36, 34, 25, and 8 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/16 Distributions Class A Class B Class C Class M Class R ClassR6 Class Y Number 1 1 1 1 1 1 1 Income $0.222 $0.131 $0.142 $0.173 $0.216 $0.267 $0.251 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 6/30/16 $9.59 $10.18 $9.55 $9.51 $9.61 $9.96 $9.50 $9.63 $9.60 12/31/16 9.95 10.56 9.96 9.91 9.99 10.35 9.85 9.97 9.94 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. International Value Fund11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 6/30/16 1.36% 2.11% 2.11% 1.86% 1.61% 0.91% 1.11% Annualized expense ratio for the six-month period ended 12/31/16 * 1.36% 2.11% 2.11% 1.86% 1.61% 0.92% 1.11% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.02% from annualizing the performance fee adjustment for the six months ended 12/31/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 7/1/16 to 12/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $7.06 $10.94 $10.94 $9.65 $8.36 $4.78 $5.77 Ending value (after expenses) $1,060.70 $1,056.70 $1,057.00 $1,057.60 $1,059.60 $1,063.10 $1,061.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 International Value Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 12/31/16, use the following calculation method. To find the value of your investment on 7/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $6.92 $10.71 $10.71 $9.45 $8.19 $4.69 $5.65 Ending value (after expenses) $1,018.35 $1,014.57 $1,014.57 $1,015.83 $1,017.09 $1,020.57 $1,019.61 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. International Value Fund13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Value Index (ND) is an unmanaged index which measures the performance of equity securities representing the value style in countries within Europe, Australasia, and the Far East. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined 14 International Value Fund by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2016, Putnam employees had approximately $454,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. International Value Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semian-nual report, the highlights table also includes the current reporting period. 16 International Value Fund The fund’s portfolio 12/31/16 (Unaudited) COMMON STOCKS (98.4%)* Shares Value Airlines (1.0%) Japan Airlines Co., Ltd. (Japan) 49,500 $1,444,465 Automobiles (4.2%) Fiat Chrysler Automobiles NV (Italy) 218,511 1,984,787 Nissan Motor Co., Ltd. (Japan) 294,600 2,955,577 Yamaha Motor Co., Ltd. (Japan) 54,900 1,204,526 Banks (16.0%) Australia & New Zealand Banking Group, Ltd. (Australia) 150,498 3,294,667 Bank of Ireland (Ireland) † 4,339,308 1,067,183 Danske Bank A/S (Denmark) 44,189 1,340,217 DNB ASA (Norway) 68,115 1,012,991 ING Groep NV GDR (Netherlands) 375,799 5,288,590 Lloyds Banking Group PLC (United Kingdom) 762,155 586,121 Mizuho Financial Group, Inc. (Japan) 708,800 1,268,952 Natixis SA (France) 196,210 1,106,374 Permanent TSB Group Holdings PLC (Ireland) † 279,726 811,250 Skandinaviska Enskilda Banken AB (Sweden) 114,228 1,197,860 Societe Generale SA (France) 55,853 2,741,860 Sumitomo Mitsui Financial Group, Inc. (Japan) 66,000 2,502,064 Swedbank AB Class A (Sweden) 53,888 1,302,434 Beverages (1.0%) Anheuser-Busch InBev SA/NV (Belgium) 13,898 1,467,726 Building products (0.8%) Compagnie De Saint-Gobain (France) 26,286 1,224,043 Capital markets (1.3%) Credit Suisse Group AG (Switzerland) 59,002 842,491 UBS Group AG (Switzerland) 68,864 1,078,061 Chemicals (2.4%) Akzo Nobel NV (Netherlands) 23,100 1,442,629 LANXESS AG (Germany) 20,778 1,361,421 Yara International ASA (Norway) 20,454 805,442 Communications equipment (0.9%) Nokia OYJ (Finland) 284,248 1,362,965 Construction and engineering (1.7%) Vinci SA (France) 36,696 2,496,031 Construction materials (1.5%) CRH PLC (Ireland) 37,734 1,304,171 LafargeHolcim, Ltd. (Switzerland) 18,271 959,786 International Value Fund 17 COMMON STOCKS (98.4%)* cont . Shares Value Diversified financial services (3.1%) Challenger, Ltd. (Australia) 258,563 $2,090,623 Eurazeo SA (France) 18,126 1,060,266 ORIX Corp. (Japan) 91,400 1,416,016 Diversified telecommunication services (4.7%) BCE, Inc. (Canada) 28,000 1,210,174 Com Hem Holding AB (Sweden) 87,189 831,381 Nippon Telegraph & Telephone Corp. (Japan) 54,300 2,282,544 Spark New Zealand, Ltd. (New Zealand) 656,047 1,551,145 Telecom Italia SpA RSP (Italy) 1,402,040 1,013,354 Electric utilities (1.2%) SSE PLC (United Kingdom) 91,959 1,757,914 Electronic equipment, instruments, and components (0.9%) Murata Manufacturing Co., Ltd. (Japan) 9,600 1,278,405 Equity real estate investment trusts (REITs) (1.5%) Hibernia REIT PLC (Ireland) 1,172,065 1,523,307 Japan Hotel REIT Investment Corp (Japan) 870 584,231 Viva Energy REIT (Australia) † 86,434 149,948 Food and staples retail (1.7%) Koninklijke Ahold Delhaize NV (Netherlands) 64,898 1,365,960 Seven & i Holdings Co., Ltd. (Japan) 28,000 1,065,573 Food products (2.0%) Kerry Group PLC Class A (Ireland) 24,817 1,774,605 Orkla ASA (Norway) 124,425 1,125,713 Hotels, restaurants, and leisure (0.6%) Dalata Hotel Group PLC (Ireland) † 185,887 858,854 Household durables (0.6%) Panasonic Corp. (Japan) 92,100 934,723 Household products (0.7%) Henkel AG & Co. KGaA (Preference) (Germany) 8,075 962,996 Industrial conglomerates (2.3%) Siemens AG (Germany) 27,703 3,405,306 Insurance (9.5%) Admiral Group PLC (United Kingdom) 25,572 573,426 AIA Group, Ltd. (Hong Kong) 322,200 1,803,117 Allianz SE (Germany) 7,666 1,267,214 AXA SA (France) 97,581 2,462,350 Chubb, Ltd. 15,486 2,046,010 Insurance Australia Group, Ltd. (Australia) 339,355 1,462,491 18 International Value Fund COMMON STOCKS (98.4%)* cont . Shares Value Insurance cont . Prudential PLC (United Kingdom) 139,848 $2,789,429 SCOR SE (France) 46,016 1,589,685 Media (2.6%) Liberty Global PLC Ser. C (United Kingdom) † 36,100 1,072,170 WPP PLC (United Kingdom) 119,927 2,681,051 Metals and mining (2.0%) Glencore PLC (United Kingdom) † 304,052 1,021,947 Rio Tinto PLC (United Kingdom) 50,215 1,912,219 Multi-utilities (1.5%) RWE AG (Germany) † 60,755 755,567 Veolia Environnement SA (France) 86,002 1,461,988 Oil, gas, and consumable fuels (7.5%) EnCana Corp. (Canada) 129,900 1,524,764 Royal Dutch Shell PLC Class A (Amsterdam Exchange) (United Kingdom) 108,643 2,953,119 Royal Dutch Shell PLC Class B (United Kingdom) 61,621 1,758,405 Suncor Energy, Inc. (Canada) 91,000 2,975,385 Total SA (France) 35,265 1,800,198 Personal products (0.5%) Shiseido Co., Ltd. (Japan) 30,000 757,869 Pharmaceuticals (9.9%) Astellas Pharma, Inc. (Japan) 208,300 2,887,287 AstraZeneca PLC (United Kingdom) 39,477 2,140,967 Bayer AG (Germany) 15,884 1,657,114 Novartis AG (Switzerland) 37,754 2,746,175 Sanofi (France) 62,794 5,078,518 Real estate management and development (2.3%) Mitsubishi Estate Co., Ltd. (Japan) 57,000 1,129,889 Mitsui Fudosan Co., Ltd. (Japan) 59,000 1,361,447 Sumitomo Realty & Development Co., Ltd. (Japan) 33,000 874,450 Road and rail (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 473,600 804,506 Software (0.8%) Nintendo Co., Ltd. (Japan) 5,800 1,212,464 Technology hardware, storage, and peripherals (1.3%) Lenovo Group, Ltd. (China) 1,466,000 882,891 Samsung Electronics Co., Ltd. (South Korea) 711 1,050,544 International Value Fund19 COMMON STOCKS (98.4%)* cont . Shares Value Tobacco (2.5%) Imperial Brands PLC (United Kingdom) 26,663 $1,159,887 Philip Morris International, Inc. 27,900 2,552,571 Trading companies and distributors (3.3%) ITOCHU Corp. (Japan) 90,900 1,204,846 Mitsubishi Corp. (Japan) 111,200 2,362,914 Wolseley PLC (United Kingdom) 22,017 1,345,111 Transportation infrastructure (1.8%) Aena SA (Spain) 12,671 1,728,736 Sumitomo Warehouse Co., Ltd. (The) (Japan) 167,000 880,900 Wireless telecommunication services (2.3%) KDDI Corp. (Japan) 32,800 828,131 Vodafone Group PLC (United Kingdom) 1,064,926 2,619,160 Total common stocks (cost $139,401,948) Principal amount/ SHORT-TERM INVESTMENTS (2.5%)* shares Value Putnam Short Term Investment Fund 0.69% L Shares 2,475,790 $2,475,790 U.S. Treasury Bills 0.447%, 2/16/17 Δ 131,000 130,930 U.S. Treasury Bills 0.448%, 2/9/17 Δ 462,000 461,787 U.S. Treasury Bills 0.416%, 2/2/17 Δ 373,000 372,869 U.S. Treasury Bills 0.385%, 1/26/17 Δ 39,000 38,990 U.S. Treasury Bills 0.487%, 1/12/17 Δ 161,000 160,984 Total short-term investments (cost $3,641,325) TOTAL INVESTMENTS Total investments (cost $143,043,273) Key to holding’s abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $147,183,584. † This security is non-income-producing. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $879,695 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 20International Value Fund DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 20.5% Norway 2.0% United Kingdom 16.4 Hong Kong 1.2 France 14.2 Spain 1.2 Germany 6.3 New Zealand 1.0 United States 5.5 Belgium 1.0 Netherlands 5.5 Finland 0.9 Ireland 4.9 Denmark 0.9 Australia 4.7 South Korea 0.7 Canada 3.8 China 0.6 Switzerland 3.8 Singapore 0.5 Sweden 2.2 Other 0.2 Italy 2.0 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $46,430,392) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/18/17 $3,839,049 $4,070,430 $(231,381) British Pound Sell 3/16/17 180,617 185,590 4,973 Canadian Dollar Sell 1/18/17 1,353,928 1,385,110 31,182 Hong Kong Dollar Buy 2/16/17 928,097 928,702 (605) Barclays Bank PLC Canadian Dollar Sell 1/18/17 744,419 761,548 17,129 Euro Sell 3/16/17 181,909 184,371 2,462 Hong Kong Dollar Buy 2/16/17 2,099,990 2,101,249 (1,259) Citibank, N.A. Australian Dollar Buy 1/18/17 375,768 388,801 (13,033) British Pound Buy 3/16/17 2,930,495 3,009,923 (79,428) Danish Krone Sell 3/16/17 139,483 141,565 2,082 Euro Sell 3/16/17 1,818,243 1,813,150 (5,093) Japanese Yen Sell 2/16/17 389,627 363,484 (26,143) Credit Suisse International New Zealand Dollar Sell 1/18/17 245,535 256,021 10,486 Goldman Sachs International Chinese Yuan (Offshore) Sell 2/16/17 833,478 861,917 28,439 Japanese Yen Buy 2/16/17 5,624,151 6,194,142 (569,991) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/18/17 1,630,180 1,719,976 (89,796) British Pound Buy 3/16/17 1,444,692 1,476,576 (31,884) Canadian Dollar Sell 1/18/17 781,591 791,070 9,479 Euro Sell 3/16/17 35,389 35,939 550 Japanese Yen Buy 2/16/17 393,012 424,937 (31,925) New Zealand Dollar Sell 1/18/17 1,161,774 1,211,818 50,044 Norwegian Krone Sell 3/16/17 1,814,832 1,865,067 50,235 Singapore Dollar Buy 2/16/17 972,350 1,014,715 (42,365) South Korean Won Sell 2/16/17 949,481 1,003,368 53,887 International Value Fund21 FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $46,430,392) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont . Swedish Krona Buy 3/16/17 $1,329,380 $1,323,339 $6,041 Swiss Franc Buy 3/16/17 1,820,308 1,841,620 (21,312) State Street Bank and Trust Co. Australian Dollar Buy 1/18/17 1,906,972 2,021,511 (114,539) Australian Dollar Sell 1/18/17 1,906,972 2,013,530 106,558 Canadian Dollar Sell 1/18/17 1,254,404 1,277,020 22,616 Euro Sell 3/16/17 543,719 551,314 7,595 Israeli Shekel Buy 1/18/17 1,144,023 1,173,329 (29,306) UBS AG Australian Dollar Sell 1/18/17 2,011,212 2,082,274 71,062 Canadian Dollar Sell 1/18/17 1,043,288 1,067,194 23,906 Euro Sell 3/16/17 270,962 274,522 3,560 WestPac Banking Corp. Canadian Dollar Sell 1/18/17 601,465 615,270 13,805 Total 22 International Value Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $1,072,170 $10,619,518 $—­ Consumer staples 2,552,571 9,680,329 —­ Energy 4,500,149 6,511,722 —­ Financials 2,046,010 41,955,732 —­ Health care —­ 14,510,061 —­ Industrials —­ 16,896,858 —­ Information technology —­ 5,787,269 —­ Materials —­ 8,807,615 —­ Real estate —­ 5,623,272 —­ Telecommunication services 1,210,174 9,125,715 —­ Utilities —­ 3,975,469 —­ Total common stocks —­ Short-term investments 2,475,790 1,165,560 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(771,969) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. International Value Fund 23 Statement of assets and liabilities 12/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $140,567,483) $146,040,194 Affiliated issuers (identified cost $2,475,790) (Notes 1 and 5) 2,475,790 Foreign currency (cost $1,724) (Note 1) 1,725 Dividends, interest and other receivables 264,492 Receivable for shares of the fund sold 52,200 Foreign tax reclaim 109,641 Unrealized appreciation on forward currency contracts (Note 1) 516,091 Prepaid assets 56,795 Total assets LIABILITIES Payable for shares of the fund repurchased 532,535 Payable for compensation of Manager (Note 2) 80,683 Payable for custodian fees (Note 2) 17,934 Payable for investor servicing fees (Note 2) 95,837 Payable for Trustee compensation and expenses (Note 2) 152,097 Payable for administrative services (Note 2) 1,535 Payable for distribution fees (Note 2) 91,028 Unrealized depreciation on forward currency contracts (Note 1) 1,288,060 Other accrued expenses 73,635 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $428,313,548 Undistributed net investment income (Note 1) 728,443 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (286,549,675) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,691,268 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 24 International Value Fund Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($125,465,060 divided by 12,613,414 shares) $9.95 Offering price per class A share (100/94.25 of $9.95) * $10.56 Net asset value and offering price per class B share ($2,439,279 divided by 244,924 shares) ** $9.96 Net asset value and offering price per class C share ($6,519,181 divided by 658,167 shares) ** $9.91 Net asset value and redemption price per class M share ($2,185,645 divided by 218,753 shares) $9.99 Offering price per class M share (100/96.50 of $9.99) * $10.35 Net asset value, offering price and redemption price per class R share ($1,530,050 divided by 155,365 shares) $9.85 Net asset value, offering price and redemption price per class R6 share ($3,268,864 divided by 327,754 shares) $9.97 Net asset value, offering price and redemption price per class Y share ($5,775,505 divided by 580,904 shares) $9.94 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. International Value Fund 25 Statement of operations Six months ended 12/31/16 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $128,667) $1,420,869 Interest (including interest income of $8,155 from investments in affiliated issuers) (Note 5) 9,043 Securities lending (net of expenses) (Notes 1 and 5) 4,099 Total investment income EXPENSES Compensation of Manager (Note 2) 519,651 Investor servicing fees (Note 2) 177,882 Custodian fees (Note 2) 14,362 Trustee compensation and expenses (Note 2) 3,831 Distribution fees (Note 2) 222,460 Administrative services (Note 2) 2,678 Other 122,976 Total expenses Expense reduction (Note 2) (109) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 876,243 Net realized loss on foreign currency transactions (Note 1) (608,377) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (292,147) Net unrealized appreciation of investments during the period 8,671,457 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 International Value Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 12/31/16* Year ended 6/30/16 Operations Net investment income $370,280 $3,017,076 Net realized gain (loss) on investments and foreign currency transactions 267,866 (5,702,463) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 8,379,310 (20,377,031) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,761,013) (1,578,145) Class B (32,116) (2,100) Class C (93,038) (20,198) Class M (37,388) (12,031) Class R (32,484) (1,227) Class R5 — (127) Class R6 (85,168) (47,853) Class Y (143,150) (81,647) Decrease from capital share transactions (Note 4) (9,977,978) (13,806,059) Total decrease in net assets NET ASSETS Beginning of period 151,328,463 189,940,268 End of period (including undistributed net investment income of $728,443 and $3,542,520, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. International Value Fund27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From Non-recurring Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption reimburse-­ value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees ments­ of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ December 31, 2016 ** $9.59­ .03­ .55­ .58­ (.22) —­ —­ $9.95­ * $125,465­ .68 * .26 * 11 * June 30, 2016­ 11.06­ .19­ (1.55) (.11) —­ —­ 9.59­ 130,120­ 1.31­ i 1.85­ i 20­ June 30, 2015­ 12.00­ .17­ (.90) (.21) —­ —­ 11.06­ 162,195­ 1.25­ 1.49­ 30­ June 30, 2014­ 10.04­ .14­ 1.98­ 2.12­ (.16) —­ —­ e 12.00­ 21.14­ 193,487­ 1.34­ 1.26­ 50­ June 30, 2013­ 8.54­ .17­ 1.46­ 1.63­ (.13) —­ d —­ 10.04­ 19.10­ 172,723­ 1.35­ 1.75­ 39­ June 30, 2012­ 10.53­ .18­ (1.73) (.46) —­ d .02­ f,g 8.54­ 167,513­ 1.37­ h 2.00­ h 45­ Class B­ December 31, 2016 ** $9.55­ (.01) .55­ .54­ (.13) —­ —­ $9.96­ * $2,439­ 1.06 * (.11) * 11 * June 30, 2016­ 10.98­ .10­ (1.52) (.01) —­ —­ 9.55­ 2,724­ 2.06­ i .97­ i 20­ June 30, 2015­ 11.89­ .07­ (.87) (.11) —­ —­ 10.98­ 4,558­ 2.00­ .66­ 30­ June 30, 2014­ 9.95­ .05­ 1.95­ 2.00­ (.06) —­ —­ e 11.89­ 20.16­ 6,691­ 2.09­ .43­ 50­ June 30, 2013­ 8.45­ .09­ 1.46­ 1.55­ (.05) —­ d —­ 9.95­ 18.36­ 7,549­ 2.10­ .92­ 39­ June 30, 2012­ 10.39­ .10­ (1.69) (.37) —­ d .02­ f,g 8.45­ 8,624­ 2.12­ h 1.16­ h 45­ Class C­ December 31, 2016 ** $9.51­ (.01) .55­ .54­ (.14) —­ —­ $9.91­ * $6,519­ 1.06 * (.12) * 11 * June 30, 2016­ 10.96­ .11­ (1.53) (.03) —­ —­ 9.51­ 6,814­ 2.06­ i 1.07­ i 20­ June 30, 2015­ 11.89­ .08­ (.88) (.13) —­ —­ 10.96­ 9,026­ 2.00­ .75­ 30­ June 30, 2014­ 9.96­ .06­ 1.95­ 2.01­ (.08) —­ —­ e 11.89­ 20.18­ 10,030­ 2.09­ .52­ 50­ June 30, 2013­ 8.47­ .10­ 1.45­ 1.55­ (.06) —­ d —­ 9.96­ 18.28­ 8,342­ 2.10­ 1.03­ 39­ June 30, 2012­ 10.43­ .11­ (1.71) (.38) —­ d .02­ f,g 8.47­ 7,694­ 2.12­ h 1.23­ h 45­ Class M­ December 31, 2016 ** $9.61­ —­ .55­ .55­ (.17) —­ —­ $9.99­ * $2,186­ .93 * .01 * 11 * June 30, 2016­ 11.07­ .13­ (1.54) (.05) —­ —­ 9.61­ 2,160­ 1.81­ i 1.33­ i 20­ June 30, 2015­ 12.00­ .11­ (.89) (.15) —­ —­ 11.07­ 2,759­ 1.75­ .97­ 30­ June 30, 2014­ 10.05­ .09­ 1.96­ 2.05­ (.10) —­ —­ e 12.00­ 20.44­ 3,364­ 1.84­ .75­ 50­ June 30, 2013­ 8.54­ .12­ 1.46­ 1.58­ (.07) —­ d —­ 10.05­ 18.57­ 3,240­ 1.85­ 1.23­ 39­ June 30, 2012­ 10.52­ .12­ (1.71) (.41) —­ d .02­ f,g 8.54­ 3,251­ 1.87­ h 1.41­ h 45­ Class R­ December 31, 2016 ** $9.50­ .01­ .56­ .57­ (.22) —­ —­ $9.85­ * $1,530­ .81 * .13 * 11 * June 30, 2016­ 10.88­ .15­ (1.52) (.01) —­ —­ 9.50­ 1,195­ 1.56­ i 1.45­ i 20­ June 30, 2015­ 11.82­ .14­ (.89) (.19) —­ —­ 10.88­ 2,548­ 1.50­ 1.25­ 30­ June 30, 2014­ 9.89­ .11­ 1.95­ 2.06­ (.13) —­ —­ e 11.82­ 20.87­ 2,752­ 1.59­ 1.03­ 50­ June 30, 2013­ 8.41­ .15­ 1.44­ 1.59­ (.11) —­ d —­ 9.89­ 18.91­ 2,447­ 1.60­ 1.54­ 39­ June 30, 2012­ 10.38­ .16­ (1.71) (.44) —­ d .02­ f,g 8.41­ 2,015­ 1.62­ h 1.81­ h 45­ Class R6­ December 31, 2016 ** $9.63­ .05­ .56­ .61­ (.27) —­ —­ $9.97­ * $3,269­ .46 * .48 * 11 * June 30, 2016­ 11.11­ .23­ (1.56) (.15) —­ —­ 9.63­ 3,135­ .91­ i 2.29­ i 20­ June 30, 2015­ 12.07­ .21­ (.91) (.26) —­ —­ 11.11­ 3,396­ .86­ 1.89­ 30­ June 30, 2014 † 11.60­ .18­ .45­ .63­ (.16) —­ —­ 12.07­ * 4,031­ .53 * 1.48 * 50­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 International Value Fund International Value Fund 29 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From Non-recurring Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption reimburse-­ value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees ments­ of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class Y­ December 31, 2016 ** $9.60­ .04­ .55­ .59­ (.25) —­ —­ $9.94­ * $5,776­ .56 * .39 * 11 * June 30, 2016­ 11.07­ .22­ (1.55) (.14) —­ —­ 9.60­ 5,181­ 1.06­ i 2.15­ i 20­ June 30, 2015­ 12.02­ .20­ (.91) (.24) —­ —­ 11.07­ 5,448­ 1.00­ 1.81­ 30­ June 30, 2014­ 10.06­ .14­ 2.00­ 2.14­ (.18) —­ —­ e 12.02­ 21.38­ 4,549­ 1.09­ 1.27­ 50­ June 30, 2013­ 8.55­ .21­ 1.45­ 1.66­ (.15) —­ d —­ 10.06­ 19.48­ 6,638­ 1.10­ 2.14­ 39­ June 30, 2012­ 10.56­ .20­ (1.74) (.49) —­ d .02­ f,g 8.55­ 4,023­ 1.12­ h 2.24­ h 45­ * Not annualized. ** Unaudited. † For the period December 2, 2013 (commencement of operations) to June 30, 2014. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC and Morgan Stanley & Co., which amounted to less than $0.01 per share outstanding as of November 27, 2013. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.01 per share outstanding on July 21, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. h Reflects an involuntary contractual expense limitation in effect during the period. For the period ended June 30, 2012, the amount reflects the waiver, by Putnam Management, of certain proxy related costs. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets June 30, 2012 <0.01% i Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than .01% as a percentage of average net assets per share for each class (Note 2). The accompanying notes are an integral part of these financial statements. 30 International Value Fund International Value Fund 31 Notes to financial statements 12/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from July 1, 2016 through December 31, 2016. Putnam International Value Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital growth. Current income is a secondary objective. The fund invests mainly in common stocks of large and midsize companies outside the United States, with a focus on value stocks. Value stocks are those that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. The fund invests mainly in developed countries, but may invest in emerging markets. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only 32 International Value Fund with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital International Value Fund 33 or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $109,068 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $913,120 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $975,618 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are 34 International Value Fund considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30, 2016, the fund had a capital loss carryover of $280,267,204 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $311,978 $64,262 $376,240 * 101,275,376 N/A 101,275,376 June 30, 2017 178,615,588 N/A 178,615,588 June 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. International Value Fund 35 The aggregate identified cost on a tax basis is $143,453,349, resulting in gross unrealized appreciation and depreciation of $19,374,934 and $14,312,299, respectively, or net unrealized appreciation of $5,062,635. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.650% of the next $50 billion, 0.800% of the next $5 billion, 0.630% of the next $50 billion, 0.750% of the next $10 billion, 0.620% of the next $100 billion and 0.700% of the next $10 billion, 0.615% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI EAFE Value Index (Net Dividends) each measured over the performance period. The maximum annualized performance adjustment rate is +/– 0.15%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.351% of the fund’s average net assets before a decrease of $13,052 (0.009% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through October 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 36 International Value Fund Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, classR6 and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, classR6 and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $154,946 ClassR 1,609 ClassB 3,156 ClassR6 795 ClassC 8,059 ClassY 6,683 ClassM 2,634 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $109 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $118, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. International Value Fund 37 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the “Plans”) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $163,442 ClassB 1.00% 1.00% 13,344 ClassC 1.00% 1.00% 33,997 ClassM 1.00% 0.75% 8,318 ClassR 1.00% 0.50% 3,359 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $4,227 and $60 from the sale of classA and classM shares, respectively, and received $697 and $15 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $15,736,521 $29,304,172 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 38 International Value Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassA Shares Amount Shares Amount Shares sold 252,060 $2,509,174 815,822 $8,307,954 Shares issued in connection with reinvestment of distributions 263,490 2,616,461 147,254 1,501,990 515,550 5,125,635 963,076 9,809,944 Shares repurchased (1,476,823) (14,800,346) (2,059,928) (20,623,937) Net decrease SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassB Shares Amount Shares Amount Shares sold 10,522 $104,577 21,313 $213,270 Shares issued in connection with reinvestment of distributions 3,092 30,768 200 2,041 13,614 135,345 21,513 215,311 Shares repurchased (54,027) (538,443) (151,207) (1,512,307) Net decrease SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassC Shares Amount Shares Amount Shares sold 13,306 $131,232 61,041 $621,996 Shares issued in connection with reinvestment of distributions 7,815 77,291 1,699 17,247 21,121 208,523 62,740 639,243 Shares repurchased (79,746) (790,905) (169,788) (1,689,393) Net decrease SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassM Shares Amount Shares Amount Shares sold 2,205 $22,295 5,751 $60,469 Shares issued in connection with reinvestment of distributions 3,669 36,617 1,153 11,804 5,874 58,912 6,904 72,273 Shares repurchased (11,961) (119,250) (31,297) (319,727) Net decrease International Value Fund39 SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassR Shares Amount Shares Amount Shares sold 41,393 $412,847 118,615 $1,173,315 Shares issued in connection with reinvestment of distributions 709 6,973 43 440 42,102 419,820 118,658 1,173,755 Shares repurchased (12,521) (121,616) (227,101) (2,306,400) Net increase (decrease) YEAR ENDED 6/30/16* ClassR5 Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 12 127 12 127 Shares repurchased (906) (8,704) Net decrease SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassR6 Shares Amount Shares Amount Shares sold 31,186 $316,157 66,233 $674,737 Shares issued in connection with reinvestment of distributions 8,551 85,168 4,682 47,853 39,737 401,325 70,915 722,590 Shares repurchased (37,454) (375,071) (51,130) (516,837) Net increase SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassY Shares Amount Shares Amount Shares sold 204,204 $2,050,385 215,326 $2,206,255 Shares issued in connection with reinvestment of distributions 13,658 135,625 7,327 74,666 217,862 2,186,010 222,653 2,280,921 Shares repurchased (176,799) (1,767,917) (174,787) (1,742,918) Net increase * Effective February 1, 2016, the fund liquidated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR6 933 0.28 9,302 40 International Value Fund Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of the Investment end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Cash Collateral Pool, LLC * $964,043 $2,981,198 $3,945,241 $1,175 $— Putnam Short Term Investment Fund ** 1,413,513 19,735.333 18,673,056 8,155 2,475,790 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $57,400,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $516,091 Payables $1,288,060 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 contracts Total Foreign exchange contracts $(562,258) $(562,258) Total International Value Fund41 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 contracts Total Foreign exchange contracts $(297,739) $(297,739) Total Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America
